

Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "First Amendment") is dated as of
this 13th day of December, 2016, by and among by and among ERIE INDEMNITY
COMPANY, a Pennsylvania corporation (the "Borrower") and PNC BANK, NATIONAL
ASSOCIATION, (the "Lender").
W I T N E S S E T H:
WHEREAS, the Borrower and the Lender entered into that certain CREDIT AGREEMENT,
dated November 7, 2016 (as may be further amended, modified, supplemented,
extended, renewed or restated from time to time, the "Credit Agreement"); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender agrees to permit such amendments pursuant to the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.    All capitalized terms used, but not defined herein, shall have the same
meanings given to such term in the Credit Agreement.
2.    Section 3.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans at the Fixed Rate computed (i) during the Draw Period, on
the basis of the actual number of days elapsed over a year of 360 days and (ii)
upon the expiration of the Draw Period, on the basis of 30 days elapsed over a
year of 360 days. If at any time the designated rate applicable to any Loan made
by the Lender exceeds the Lender's highest lawful rate, the rate of interest on
the Loan shall be limited to the Lender’s highest lawful rate.


3.    Section 7.1.10 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
The Borrower shall maintain (a) at all times during the Draw Period, Collateral
Value of not less than one hundred five percent (105%) of the Commitment, and
(b) at all times after the expiration of the Draw Period, Collateral Value of
not less than one hundred five percent (105%) of the outstanding principal
amount of the Term Loan; provided that, (1) if at any time during the Draw
Period (A) the Debt Service Coverage Ratio of the Borrower and its Subsidiaries
is less than 1.00 to 1.00 and (B) the Cash Ratio of the Borrower and its
Subsidiaries is less than 2.50




205240891

--------------------------------------------------------------------------------




to 1.00 (each such event referred to herein as a "Collateral Value Increase
Event"), then the Borrower shall be required to maintain Collateral Value of not
less than one hundred fifteen percent (115%) of the Commitment, and (2) if a
Collateral Value Increase Event occurs after the expiration of the Draw Period,
then the Borrower shall be required to maintain Collateral Value of not less
than one hundred fifteen percent (115%) of the outstanding principal amount of
the Term Loan; provided further that, if at any time the Collateral Value is
less than the amount required above (the amount of such shortage, the
"Collateral Shortfall"), an Event of Default shall occur unless within three (3)
Business Days of the date the Collateral Shortfall occurred no Collateral
Shortfall exists as a result of (i) a change in the Collateral Value due to
market fluctuations, and/or (ii) a deposit of additional securities comprising
Eligible Collateral into the Collateral Account.


4.    Section 7.1.12 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
The Collateral Value requirements set forth in Section 7.1.10 [Collateral Value]
must be maintained for so long as the Borrower may borrow under this Agreement
and until payment in full of the Note, interest thereon, and all fees and other
Obligations of the Borrower including, but not limited to, during any
Delinquency Proceeding. In the event of a Delinquency Proceeding that occurs
during the Draw Period, the parties agree that, for purposes of Section 221.43
of the Suspension of Business-Involuntary Dissolutions Article of the Insurance
Act, 40 P.S. §221.1 et seq., the value of the Collateral must be equal to at
least one hundred fifteen percent (115%) of the Commitment. In the event of a
Delinquency Proceeding that occurs after the expiration of the Draw Period, the
parties agree that, for purposes of Section 221.43 of the Suspension of
Business-Involuntary Dissolutions Article of the Insurance Act, 40 P.S. §221.1
et seq., the value of the Collateral must be equal to at least one hundred
fifteen percent (115%) of the outstanding principal amount of the Term Loan.


5.    This First Amendment shall be effective on the date hereof, subject to the
satisfaction of the following conditions precedent:
(a)    the execution and delivery to the Lender of this First Amendment by the
Borrower and the Lender;
(b)    the truth and accuracy of the representations and warranties contained in
Section 6 hereof; and


- 2 -
205240891

--------------------------------------------------------------------------------




(c)    immediately after giving effect to this First Amendment, no Event of
Default shall have occurred and be continuing or arise as a direct result of the
effectiveness of this First Amendment.
6.    The Borrower represents and warrants to the Lender that:
(a)    all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of even date herewith or, in the case of
a representation or warranty stated to be made as of an earlier date, such
earlier date;
(b)    the Borrower has the full power to enter into, execute, deliver and carry
out this First Amendment and all such actions have been duly authorized by all
necessary proceedings on its part;


(c)    neither the execution and delivery of this First Amendment by the
Borrower nor the consummation of the transactions herein contemplated or
compliance with the terms and provisions hereof by it will conflict with,
constitute a default under or result in any breach of the terms and conditions
of its certificate or articles of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents or any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower;


(d)    this First Amendment has been duly and validly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this First Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors' rights generally or limiting the
right of specific performance and general concepts of equity; and


(e)    on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
7.    On the day and year first written above, the Borrower hereby reaffirms
(i) its grant of a security interest and lien on all of the Collateral in favor
of the Lender, subject to no other Liens


- 3 -
205240891

--------------------------------------------------------------------------------




(other than Permitted Liens) and (ii) its Obligations under the Credit
Agreement, as amended by this First Amendment, and the other Loan Documents to
which it is a party.
8.    From and after the date hereof, each reference to the Credit Agreement
that is made in the Credit Agreement or any other Loan Document shall hereafter
be construed as a reference to the Credit Agreement as amended hereby. This
First Amendment shall be considered a Loan Document.
9.    The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
10.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
11.    The illegality or unenforceability of any provision of this First
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
12.    This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this First Amendment.


[INTENTIONALLY LEFT BLANK]




- 4 -
205240891

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this First Amendment on the
day and year first above written.
 
BORROWER:






ERIE INDEMNITY COMPANY, a Pennsylvania corporation




By:  /s/ Robert W. McNutt                    
Name: Robert W. McNutt
Title: Vice President & Treasurer


 
 
 
 
 
 
 
LENDER:


 
PNC BANK, NATIONAL ASSOCIATION, as the Lender




By:  /s/ James F. Stevenson                  
Name: James F. Stevenson
Title: Regional President


 
 
 
 









205240891